Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 7/12/2022. 
Claims 1-15 are allowed in the application.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Malur (reg. 34,663) on 7/12/2022.
The application has been amended as follows: 
Per claim 1, 
at line 13 of page 3, “and display” has been changed to –display --. 
Per claim 15, 
at line 3 of page 16, “and displaying” has been changed to –displaying --. 
at line 4 of page 16, “highlight” has been changed to – highlighting -- .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While US20200387832 teaches evaluating relationships after completing a decision tree comparing response values in a set of response values, US 20200005183 teaches evaluating learning models determining whether the execution results satisfy a logical formula and comparing respective behaviors of the models based on the results, US20160125299 teaches verifying a candidate prediction value violation, calculating a fitness of the value according to an error rate and the verification result, US20210012214 teaches evaluating a significance of a division condition and generating a node of a decision tree associated with the division condition, CN 106022350 teaches evaluating a decision tree to eliminate redundant variable decision tree logic expression, US 10049302 teaches validating a classification type model using a penalty value and observation vectors to compute parameters that define a trained model, JP2018045516 (cited) teaches evaluation of a tree structured classification model, ultimately, the prior arts of record, taken alone or in combination, do not teach the combinations as a whole: create a decision tree logical expression by logically combining path logical expressions indicating decision tree paths in the decision trees for the program, create a combined logical expression by logically combining a verification property logical expression and an objective variable calculation logical expression with the decision tree logical expression, the verification property logical expression indicating a verification property to be verified for the program, and the objective variable calculation logical expression defining a relationship between a Amendment dated July 12, 2022Reply to Office Action of May 25, 2022decision tree output value of each decision tree and the value of the objective variable, obtain a satisfiability determination result of the combined logical expression by inputting the combined logical expression to a predetermined satisfiability determiner, and determine, based on the satisfiability determination result, whether the program satisfies the verification property, and when a result of the determination indicates satisfaction, obtain, from a satisfaction solution indicated by the satisfiability determiner, a first violation input value that is the value of the explanatory variable that violates the verification property and a first violation output value that is the value of the objective variable corresponding to the first violation input value, obtain a corresponding decision tree path of the combined logical expression as a violation path, and display the corresponding decision tree path as a decision tree graph on a screen, and highlight the violation path on the decision tree graph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INSUN KANG/Primary Examiner, Art Unit 2193